


EXHIBIT 10.1







Agreement by and between the Company and Partizipant, LLC dated July 31, 2011




AGREEMENT







THIS AGREEMENT dated July 31, 2011 (Effective Date"), by and between Vycor
Medical, Inc., a Delaware corporation, (the "Company") with an address located
at 3651 FAU Blvd., Suite 300, Boca Raton, FL 33434, and Partizipant, LLC, a
Delaware limited liability company, (the "Consultant"), with an address located
at P.O. Box 540304, Houston, TX 77254.  Each of the parties to this Agreement is
individually referred to herein as a "Party" and collectively as the "Parties."




WHEREAS:




A .

The Company is in the business of designing, developing, and marketing devices
for use in neurosurgery and in neuro-stimulation therapy.




B.

The Consultant has the investor relations expertise and experience to assist the
Company. Specifically, the Consultant will assist the Company with its financial
market awareness.

C.

The Consultant is offering its services as a consultant to the Company;

D.

The Company desires to retain the Consultant as an independent consultant and to
memorialize the

Consultant's work for the Company by entering into this written Agreement; and,




E.

The Parties agree that this Agreement reflects the entire understanding and
agreements between the Parties hereto.




AGREEMENT:




NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions hereinafter set forth, the Parties hereto agree as follows:




1. TERM  & APPOINTMENT.




(a)

The Company hereby appoints Consultant to render those services as more
specifically described in Section 2 hereof for the term of this Agreement.




(b)

Unless terminated at an earlier date or otherwise extended by agreement of the
Parties, the term of the Consultant's engagement hereunder shall be for a period
of twelve (12) months (the "Term"), commencing on the Effective Date. The period
of engagement may be extended by written agreement or e-mail between the





-5-




--------------------------------------------------------------------------------




Parties, provided that certain provisions relating to compensation may change
upon commencement of any extension hereto.




2. SERVICES.




(a)

The Consultant shall provide the Company with a broad range of investor
relations and public relations services which shall include but not be limited
to the following: (i) preparing a company awareness profile for use in the
financial markets; (ii) providing introductions to financial market
professionals who can aid in increasing public awareness of the Company and
(iii) assisting the Company a variety of programs and activities which will
serve to improve awareness of the Company in the financial marketplace in
general, including but not limited to organizing analyst meetings, news
releases, interviews, appearances and promotional literature.




(b)

The Company hereby engages the Consultant and the Consultant hereby accepts
engagement as a consultant. It is understood and agreed, and it is the express
intention of the Parties to this Agreement, that the Consultant is an
independent contractor, and not an employee or agent of the Company's for any
purpose whatsoever. It is understood, however, that the Consultant will maintain
Consultant's own business in addition to providing services to the Company. The
Consultant agrees to promptly perform all services required of the Consultant
hereunder in an efficient, professional, trustworthy and businesslike manner. In
such capacity, Consultant will utilize only materials, reports, financial
information or other documentation that is approved in writing in advance by the
Company.




(c)

The Consultant agrees to serve the Company faithfully and to the best of
Consultant's ability and to devote a reasonable amount of time, attention and
efforts to the business and affairs of the Company during Consultant's
engagement by the Company.




(d)

Consultant will pay all costs incident to performing its services.




3.

FEES.




(a)

As consideration for Consultant's Services, within five (5) business days of the
execution of this agreement, Consultant shall be paid a one-time payment of
three hundred thousand dollars ($300,000). There will be no other expenses born
by the Company in the satisfaction of the Services.




4.

INDEPENDENT CONTRACTOR STATUS.




Consultant understands that since the Consultant is not an employee of the
Company, the Company will not withhold income taxes or pay any employee taxes on
its behalf, nor will it receive any fringe benefits. The Consultant shall not
have any authority to assume or create any obligations, express or implied, on
behalf of the Company and shall have no authority to represent the Company as
agent, employee or in any other capacity than as herein provided. The Consultant
does hereby indemnify and hold harmless the Company from and against any and all





-6-




--------------------------------------------------------------------------------




claims, liabilities, demands, losses or expenses incurred by the Company if the
Consultant fails to pay any applicable income and/or employment taxes (including
interest or penalties of whatever nature), in any amount, relating to the
Consultant's rendering of consulting services to the Company, including any
attorney's fees or costs to the prevailing Party to enforce this indemnity. The
Consultant shall be responsible for obtaining workers' compensation insurance
coverage and agrees to indemnify, defend and hold the Company harmless of an
from any and all claims arising out of any injury, disability or death of the
Consultant.




5. CONFIDENTIAL INFORMATION




Except as permitted or directed by the Company's Board of Directors, during the
term of Consultant's engagement or at any time thereafter, the Consultant shall
not divulge, furnish or make accessible to anyone or use in any way (other than
in the ordinary course of the business of the Company) any confidential or
secret knowledge or information of the Company that the Consultant has acquired
or become acquainted with or will acquire or become acquainted with prior to the
termination of the period of Consultant's engagement by the Company (including
engagement by the Company or any affiliated companies prior to the date of this
Agreement) whether developed by Consultant self/herself or by others, concerning
any trade secrets, confidential or secret designs, processes, formulae, plans,
devices or material (whether or not patented or patentable) directly or
indirectly useful in any aspect of the business of the Company, any customer or
supplier lists of the Company, any confidential or secret development or
research work of the Company, or any other confidential information or secret
aspects of the business of the Company. The Consultant acknowledges that the
above-described knowledge or information constitutes a unique and valuable asset
of the Company and represents a substantial investment of time and expense by
the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. Both during and after the term of
Consultant's engagement, the Consultant will refrain from any acts or omissions
that would reduce the value of such knowledge or information to the Company. The
foregoing obligations of confidentiality shall not apply to any knowledge or
information that is now published and publicly available or which subsequently
becomes generally publicly known in the form in which it was obtained from the
Company, other than as a direct or indirect result of the breach of this
Agreement by the Consultant.




6. MISCELLANEOUS




(a)

Facsimile Certification. A facsimile copy of this Agreement signed by any and/or
all Parties shall have the same binding and legal effect as an original of the
same.




(b)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one in the same instrument. Regardless of whether this Agreement





-7-




--------------------------------------------------------------------------------




is executed in one or more counterparts, each such counterpart may be executed
by actual or facsimile signature(s).




(c)

Entire Agreement. This Agreement contains the entire understanding and agreement
between the Parties hereto with respect to its subject matter and supersedes any
prior or contemporaneous written or oral agreements, representations or
warranties between them respecting the subject matter hereof.




(d)

Severability. If any provision of this Agreement, as applied to either Party or
to any circumstances, shall be adjudged by a court to be void or unenforceable,
the same shall be deemed stricken from this Agreement and shall in no way affect
any other provision of this Agreement or the validity or enforceability of this
Agreement. In the event any such provision (the "Applicable Provision") is so
adjudged void or unenforceable, Consultant and Company shall take the following
actions in the following order: (i) seek judicial reformation of the Applicable
Provision; (ii) negotiate in good faith with each other to replace the
Applicable Provision with a lawful provision; and (iii) have an arbitration as
provided in Paragraph 6(i) hereof determine a lawful replacement provision for
the Applicable Provision; provided, however, that no such action pursuant to
either of clauses (i) or (iii) above shall increase in any respect the Company's
or the Consultant's obligations pursuant to the Applicable Provision.




(e)

Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either Party hereto (or
by its successors), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.




(f)

Non-waiver. No failure or neglect of either Party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either Party hereto must be
contained in a written instrument signed by the Party to be charged and, in the
case of the Company, by an executive officer of the Company or other person duly
authorized by the Company.




(g)

No Implied Contract. The Parties intend to be bound only up on execution of this
Agreement and no negotiation, exchange or draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of work by Consultant nor
any other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.




(h)

Execution of the Agreement. Company and the Party executing this Agreement on
behalf of the Company has the requisite corporate power and authority to enter
into and carry out the terms and conditions of this Agreement, as well as all
transactions contemplated hereunder. All corporate proceedings have been taken
and all corporate authorizations and approvals have been secured which are
necessary to authorize the execution, delivery and performance by Company of





-8-




--------------------------------------------------------------------------------




this Agreement. This Agreement has been duly and validly executed and delivered
by Company and constitutes the valid and binding obligations of Company,
enforceable in accordance with the respective terms. Upon delivery of this
Agreement to Consultant, this Agreement, and the other agreements referred to
herein, will constitute the valid and binding obligations of Company, and will
be enforceable in accordance with their respective terms.




(i)

Mediation or Arbitration of Disputes.




 (i)

If a dispute arises out of or relates to this contract, or the breach thereof,
and if the dispute cannot be settled through negotiation, the parties agree
first to try in good faith to settle the dispute by mediation administered by
the American Arbitration Association under its Commercial Mediation Procedures
before resorting to arbitration, litigation, or some other dispute resolution
procedure.




(ii) Any controversy or claim arising out of or relating to this contract, or
the breach thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.




(j)

Non-Disclosure. Except as may be required by law, neither Consultant nor the
Company shall disclose the terms of this Agreement to persons not involved in
the operation of the Company, and the Parties shall disclose the financial terms
of the Agreement to those involved in the operation of the Company only as
needed to implement the terms of the Agreement or carry out the operations of
the Company. The above notwithstanding, the financial terms of the Agreement may
be disclosed to: (i) either Party's accountants, financial or tax advisors, and
any potential investors in the Company, provided such persons agree not to
disclose such terms of the Agreement further; and (ii) members of Consultant's
immediate family, provided such family members agree not to reveal the terms of
the Agreement further.




(k)

Agreement to Perform Necessary Acts. Consultant and the Company agree to perform
any further acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Agreement.




(l )

Taxes. Consultant agrees to pay all taxes that may be imposed upon Consultant
with respect to the Payment paid to Consultant hereunder.




(m)

Governing Law. This Agreement and the rights and remedies of each Party arising
out of or relating to this Agreement (including, without limitation, equitable
remedies) shall (with the exception of any applicable federal laws) be solely
governed by, interpreted under, and construed and enforced in accordance with
the laws (without regard to the conflicts of law principles) of the State of
California, as if this Agreement were made, and as if its obligations are to be
performed, wholly within the State of California.





-9-







--------------------------------------------------------------------------------




(n)

Successors & Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective heirs, personal
representatives and, to the extent permitted by subsection (o), successors and
assigns.




(o)

Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either Party without the prior written consent of the
other Party to this Agreement, except that the Company may, without the consent
of the Consultant, assign its rights and obligations under this Agreement to any
corporation, firm or other business entity with or into which the Company may
merge or consolidate, or to which the Company may sell or transfer all or
substantially all of its assets, or of which 50% or more of the equity
investment and of the voting control is owned, directly or indirectly, by, or is
under common ownership with, the Company. Provided such assignee explicitly
assumes such responsibilities, after any such assignment by the Company, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the Company for the purposes of all
provisions of this Agreement including this Section 6. Compensation under this
Agreement is assignable at the discretion of the Consultant.




(p)

Modification, Amendment, Waiver or Termination. No provision of this Agreement
may be modified, amended, waived or terminated except by an instrument in
writing signed by the Parties to this Agreement. No course of dealing between
the Parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any Party under or by reason of this
Agreement.




(q)

Notices. All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, mail, electronic facsimile or e-mail addressed to
the receiving Party at the address set forth herein. All such communications
shall be effective when received.







If to the Company:




Vycor Medical, Inc.

3651 FAD Blvd., Suite 300

Boca Raton, FL 33434




With a copy to:




Robert Diener

Law Offices of Robert Diener

56 Laenani Street

Haiku, HI 96708





-10-




--------------------------------------------------------------------------------




If to the Consultant:

 

Partizipant, LLC

P.O. Box 540304

Houston, TX 77254




Any Party may change the address set forth above by notice to the other Party
given as provided herein.




(r)

Headings. The headings and any table of contents contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.




(s)

Third-Party Benefit. Nothing in this Agreement, express or implied, is intended
to confer upon any other person any rights, remedies, obligations or liabilities
of any nature whatsoever.




(t)

Preparation of Agreement. The Parties have participated jointly in the
negotiation and drafting of this Agreement and each provision hereof. In the
event any ambiguity, conflict, omission or other question of intent or
interpretation arises, this Agreement shall be construed as if jointly drafted
by the Parties, and no presumption or burden of proof shall be presumed, implied
or otherwise construed favoring or disfavoring any Party by virtue of the
authorship of this Agreement or of any provision hereof.




(u)

Absence of Warranties and Representations. Each Party hereto acknowledges that
they have signed this Agreement without having relied upon or being induced by
any agreement, warranty or representation of fact or opinion of any person not
expressly set forth herein or in the Disclosure Materials. All representations
and warranties of either Party contained herein shall survive its signing and
delivery.
















SIGNATURE PAGE FOLLOWS








-11-




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Consulting Agreement has been executed by the Parties
as of the date first above written.




Vycor Medical, Inc.:

Consultant: Partizipant, LLC




/s/ Peter Zachariou




      /s/ Joseph Kowal

By:_____________________________

By:_______________________________

Name: Peter C. Zachariou

Name: Joseph D. Kowal

Title: Executive Vice President

Title: Principal

 

 








-12-







--------------------------------------------------------------------------------